NORTONI, J.
(dissenting).
The defense of assumed risk is not pleaded in the answer in this case and except for the fact that both parties requestéd instructions along that theory and tried the case with respect thereto, it would not be a'subject for our consideration; but as the record discloses both parties participated in the trial as though this defense was pleaded in the answer, it therefore becomes the province of the court to review the question here. I do not concur in that portion of the opinion of the court holding that under the law of this State, the servant assumes only such risks as are ordinarily incident to the employment. In the recent case of Mathis v. Kansas City Stock Yards Co., 185 Mo. 434, decided by the Supreme Court in banc, the servant was held to have assumed the risk which clearly arose by virtue of the master’s negligence and was not one ordinarily incident to the employment. The holding was predicated upon the proposition that by continuing in the employment without complaint with respect to the dangerous appliance, the servant had assumed the risk resulting therefrom, provided he knew and appreciated the risk thereof, and he was held as a matter of law to have known and appreciated the danger inasmuch as the danger was obvious. Now it is the law universally that by continuing to labor with a defective appliance without complaint, the servant assumes such *79risks therefrom as were both known and appreciated by him, and further, that when the dangers of such defective appliance is obvious to both servant and master alike, he is held to have assumed the risk therefrom as a matter of law. Our views on this question are fully set out in Lee v. St. L. M. & S. E. Ry. Co., 112 Mo. App. 372, 87 S. W. 12, and Rigsby v. Oil Well Supply Co., 115 Mo. App. 297, 91 S. W. 460. Our Supreme Court, in numerous ably considered cases, has recognized and adjudged the proposition stated to be the law. There is no question about that. The cases are abundant to that effect. None of them have been expressly overruled. Consult the following authorities in point: Porter v. Ry. Co., 71 Mo. 66; Keegan v. Kavanaugh, 62 Mo. 230; Fugler v. Bothe, 117 Mo. 475, 22 S. W. 1113; Steinhauser v. Spraul, 127 Mo. 541, 28 S. W. 620, 30 S. W. 102; Mathis v. Kansas City Stock Yards Co., 185 Mo. 434, 84 S. W. 66. These cases are sound in principle and in accord with the best courts on this subject in every jurisdiction where the common law obtains, so far as I have been able to ascertain, and I have devoted much time and careful thought to the question of assumed risk. I do not say that the boy in this case should have been held, as a matter of law, to have assumed the risk, but I am of the opinion that at least the plantiff’s second instruction incorporates a vicious notion with respect to this question and that it should have been refused.
I am of opinion that the defendant’s instruction D. as follows: “The courts instructs the jury that if you believe from the evidence that plaintiff knew the way the elevator shaft in question was constructed, and knew that there was a projection of one and one-half inches into the elevator shaft at each floor, and knew this space at this projection was narrower than it was between the floors, and if you also believe from the evidence that the plaintiff knew there was no guard on the platform of the elevator, and also knew that if his foot was out be*80yond the platform of the elevator it would be caught by such projection, and that he understood and comprehended there was danger of this happening while and during all the time he was using the elevator, and you also believe from the evidence that having this knowledge and understanding (if you from the evidence believe he did have them) he of his own will continued in the employ of the defendant and continued to use the elevator in question, then he assumed the risk of being caught and injured by such projection,” was a proper declaration of law on the facts in proof and that it should have been given. To my mind, it appears that its refusal was error.
I deem the doctrine of assumed risk running through the case as manifested by the instructions given and refused, to be at variance with fundamental principle on the subject as well as in conflict with the several decisions of our Supreme Court above cited, and therefore respectfully request that the cause be certified to that Court.